PER CURIAM.
Although a municipality has no common-law duty to maintain a grassy parkway, Musetto v. City of Miami Beach, 82 So.2d 595 (Fla.1955); City of Miami Beach v. Quinn, 149 Fla. 326, 5 So.2d 593 (1942); Kass v. City of Miami Beach, 436 So.2d 1086 (Fla. 3d DCA 1983), once a governmental entity undertakes to perform a repair, a duty arises to complete the repair in a non-negligent manner. See Slemp v. City of N. Miami, 545 So.2d 256 (Fla.1989); City of St. Petersburg v. Collum, 419 So.2d 1082 (Fla.1982); Shealor v. Ruud, 221 So.2d 765 (Fla. 4th DCA 1969). Because a genuine issue of material fact exists in this case, as to whether the city created a dangerous condition when it removed a regular manhole cover on a grass parkway and replaced it with an allegedly ill-fitting temporary cover, summary judgment for the defendant was improper. See Feldstein v. City of Key West, 512 So.2d 217 (Fla. 3d DCA 1987).
Reversed and remanded for further consistent proceedings.